Citation Nr: 1524589	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968.  He died in September 2012.  The appellant is the Veteran's spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appellant testified at a hearing held before the undersigned Veterans Law Judge in June 2014.  A transcript is in the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant avers that the Veteran's death was related to his military service, and specifically as a result of exposure to Agent Orange in Vietnam.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide this claim so that the appellant is afforded every possible consideration.

The appellant has testified that prior to the Veteran's death; he received medical care from a private walk-in clinic in Sanford, North Dakota.  Information in the available VA treatment records indicate the Veteran was seen at that facility in July 2012 and in August 2012.  The medical records from this facility are not in the claims file and must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Board has determined that another medical opinion is required.  

The Veteran's death certificate shows the immediate cause of death was cardiac arrest.  Cardiac dysrhythmia, metastatic malignancy of unknown primary, abdominal ileus were also listed as contributing factors.  

In an opinion provided in April 2013, a VA examiner indicated that it is less likely than not, that Veteran's fatal cardiac condition was ischemic heart disease.  The examiner's rationale, in part, was that there was no history of cardiac disease.  

While the Veteran's fatal cardiac condition may not have been a form of ischemic heart disease, the Board notes that Veteran's service treatment records reflect findings of hypertension and essential benign hypertension.  The examiner did not discuss whether there was a causal relationship between those findings and the Veteran's cause of death.  Therefore, after any outstanding medical records are associated with the claims folder, a new medical opinion as to the cause of the Veteran's death must be obtained, to include whether there is a causal relationship between the hypertension diagnosed in service and the cause of his death.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all private medical care providers who treated the Veteran in July 2012 and August 2012 prior to his death.  Obtain all records that are adequately identified, to specifically include those from the Sanford walk-in clinic identified by the appellant in her hearing testimony. 

All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  After the addition of any new evidence, send the claims file to a physician for a medical opinion regarding the cause of the Veteran's death.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  

The physician is to provide an opinion as to whether it is at least as likely as not that any principal or contributory cause of the Veteran's death had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service.

All findings, along with a fully articulated medical rationale for the opinion, must be set forth in the examination report.  Any opinion expressed must be reconciled with the pertinent evidence of record, to include the diagnoses of hypertension and essential benign hypertension in the Veteran's service treatment records.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  Finally, review the expanded record and readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




